In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00211-CR
     ___________________________

    JARROD D. WILLIAMS, Appellant

                    V.

          THE STATE OF TEXAS


On Appeal from Criminal District Court No. 1
           Tarrant County, Texas
        Trial Court No. 1332099D


  Before Birdwell, Bassel, and Womack, JJ.
    Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      Jarrod D. Williams filed a pro se “Petitioner[’]s Notice of Appeal From Plea-

Bargained Case,” claiming that he is not the person who was charged but a different

person with the same name and that he has signed all court documents in this case

under duress. The trial court’s certification of the right of appeal states that this is a

plea-bargain case with no right of appeal. See Tex. R. App. P. 25.2(a)(2), (d). The trial

court’s judgment and the written plea admonishments support the certification.

Neither appellant nor his appointed standby counsel responded to our letter giving

them an opportunity to raise grounds for continuing the appeal. Accordingly, we must

dismiss this appeal. See Tex. R. App. P. 25.2(a)(2), (d), 43.2(f); Chavez v. State, 183
S.W.3d 675, 680 (Tex. Crim. App. 2006); see also Cooper v. State, 45 S.W.3d 77, 82 (Tex.

Crim. App. 2001) (holding that right of appeal in plea-bargained cases set forth in

article 44.02 of the code of criminal procedure excludes complaint that plea was

involuntary).

                                                       Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: August 15, 2019




                                            2